Exhibit 10.42

 

 

EMPLOYMENT AGREEMENT

BETWEEN

CARL J. WILLIAMS

AND

GLOBAL PAYMENTS INC.

 

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
23rd day of July, 2009 by and between Global Payments Inc., a Georgia
corporation (the “Company”), and Carl J. Williams (“Executive”) and supersedes
the Employment Agreement dated March 15, 2004, as amended on December 31, 2008.

BACKGROUND

Executive shall serve as Advisor-Business Development and International
Operations. Executive and the Company desire to memorialize the terms of such
employment in this Agreement. The terms of this Agreement replace any terms that
might have been contained in any previous agreement, letter or other verbal or
written communication regarding Executive’s employment.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
is January 1, 2009.

2. Employment. Executive is hereby employed as Advisor-Business Development and
International Operations, but may be reassigned to such other advisory position
as the Chief Executive Office shall designate. In such capacity, Executive shall
have the responsibilities commensurate with such position as shall be assigned
to him by the Chief Executive Officer of the Company. During the Regular
Employment Period, Executive shall be located in Atlanta, Georgia. During the
Extended Employment Period, Executive may elect to relocate at his own expense
to any location, which shall be considered Executive’s place of business for
purposes of business-related travel required of him during the Extended
Employment Period.

3. Employment Period. Executive’s employment pursuant to the terms of this
Agreement shall begin on the Effective Date and continue until August 31, 2010,
unless earlier terminated in accordance with Section 7 hereof (the “Employment
Period”). The time period between the Effective Date and May 31, 2009 shall be
referred to as the “Regular Employment Period” and the time period between
June 1, 2009 and August 31, 2010 shall be referred to as the “Extended
Employment Period”

4. Extent of Service. During the Employment Period, Executive shall render his
services to the Company (or to its successor following a change in control) in
conformity with professional standards, in a prudent and workmanlike manner.
Executive shall promote the interests of the Company and its subsidiaries in
carrying out Executive’s duties and shall not deliberately take any action which
could, or fail to take any action which failure could, reasonably be expected to
have a material adverse effect



--------------------------------------------------------------------------------

upon the business of the Company or any of its subsidiaries or any of their
respective affiliates. During the Regular Employment Period, Executive agrees to
devote his business time, attention, skill and efforts exclusively to the
faithful performance of his duties hereunder; and during the Extended Employment
Period, Executive shall be available as is reasonably necessary to provide
advisory services to the Company, provided, however, that it shall not be a
violation of this Agreement for Executive to (i) devote reasonable periods of
time to charitable and community activities and, with the approval of the
Company, industry or professional activities, and/or (ii) manage personal
business interests and investments, so long as such activities do not materially
interfere with the performance of Executive’s responsibilities under this
Agreement. The foregoing shall apply both before and after a change in control.

5. Compensation and Benefits.

(a) Base Salary. During the Regular Employment Period, the Company will pay to
Executive a base salary in the amount of U.S. $500,000 per year and, during the
Extended Employment Period, the Company will pay to Executive a base salary of
$250,000 pro-rated over the fifteen month period (in each case the applicable
“Base Salary”), less normal withholdings, payable in equal bi-weekly or other
installments as are customary under the Company’s payroll practices from time to
time, except as set forth in the next sentence. Notwithstanding the foregoing,
for the first six (6) months of the Extended Employment Period, any such
payments shall be accumulated and paid to Executive on the first payroll date in
the seventh (7th) month following the termination date of the Regular Employment
Period. The Executive’s Base Salary (as described above) shall not be subject to
change during the Employment Period.

(b) Incentive Plans. During the Regular Employment Period, Executive shall be
entitled to participate in the annual bonus plan and shall be guaranteed an
annual bonus of $500,000 to be paid at the time annual bonuses are paid to other
executives of the Company on or about July of 2009. Also, on or about July of
2009, the Compensation Committee shall review the Company’s performance under
the performance unit agreement and Executive’s performance units originally
granted in July of 2008 shall be converted to a restricted stock award on the
same calculation as the other executives (which may include a forfeiture of
performance units) based on the Company’s actual results during the Performance
Cycle (as defined in the performance unit agreement). Except as specifically set
forth in this Paragraph 5(b), Executive shall not be entitled to receive any
salary increases, additional bonuses or any additional incentive plan awards of
any kind (including, but not limited to, performance unit awards, stock option
awards, or restricted stock awards) after the Effective Date hereunder.

(c) Welfare Benefit Plans. During the Regular Employment Period, Executive and
Executive’s family shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”) and during the Extended
Employment Period, Executive and

 

- 2 -



--------------------------------------------------------------------------------

Executive’s family shall be eligible for participation in, and shall receive
only the benefits under the plans, practices, policies and programs provided by
the Company in connection with medical, prescription, vision, and dental only.

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company.

6. Intentionally omitted.

7. Termination of Employment.

(a) Termination by the Company. The Company may terminate Executive’s employment
without cause at any time during the Employment Period. This Agreement shall
automatically terminate upon Executive’s death.

(b) Notice of Termination. Any termination by the Company shall be communicated
by Notice of Termination to the Executive given in accordance with Section 17(f)
of this Agreement.

(c) Date of Termination. “Date of Termination” means (i) the date of death or
(2) the date specified in the letter of termination. In no event shall the Date
of Termination be later than August 31, 2010.

(d) Definition of Termination of Employment. For purposes of determining the
time of payment of any amount hereunder in accordance with Section 409A, all
references in this Agreement to termination of employment or Date of Termination
mean a separation from service as defined under Section 409A and the regulations
thereunder. This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined.

8. Obligations of the Company upon Termination.

(a) Termination by the Company. If the Company shall terminate Executive’s
employment, then, (and with respect to the payments and benefits described in
clauses (ii) through (v) below, only if Executive executes (and does not revoke)
a Release in substantially the form of Exhibit A hereto (the “Release”) within
60 days of the Date of Termination):

(i) the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination the sum of Executive’s Base Salary through the
Date of Termination to the extent not theretofore paid (“Accrued Obligations”),
and

(ii) the Company shall continue to pay Executive his Base Salary as described in
Section 5(a), until August 31, 2010 (the “Severance Period”),

 

- 3 -



--------------------------------------------------------------------------------

payable in equal monthly or more frequent installments as are customary under
the Company’s payroll practices for active employees from time to time;
provided, however that the Company’s obligation to make or continue such
payments shall cease if Executive violates any of the Restrictive Covenants (as
set forth in Section 13 of this Agreement) and fails to remedy such violation to
the satisfaction of the Board within 10 days of notice of such violation and,
further provided that the payments due Executive under this Section shall be
payable in equal monthly or more frequent installments as are customary under
the Company’s payroll practices for active employees from time to time; provided
however, that, if required pursuant to Section 409A, for the first six
(6) months after the Date of Termination any such payments shall be accumulated
and paid to Executive on the first payroll date in the seventh (7th) month
following the Date of Termination (the “Pay Date”); and

(iii) Executive shall have the right to elect continuation of health care
coverage under the Company’s group health plan in accordance with “COBRA,” and
the Company shall reimburse all premiums for such COBRA coverage for Executive
and his covered dependents through no later than August 31, 2010, provided,
however, the obligation of the Company to reimburse the cost for such COBRA
coverage shall terminate upon Executive’s obtaining other employment to the
extent that such health care coverage is provided by the new employer, and the
Company’s obligation to provide such reimbursement shall cease if Executive
violates any of the Restrictive Covenants (as set forth in Section 13 of this
Agreement) and fails to remedy such violation to the satisfaction of the Board
within 10 days of notice of such violation; and

(iv) all of Executive’s options to acquire Common Stock of the Company
(“Options”) that would have become vested (by lapse of time) on or before
August 31, 2010 and all of Executive’s Restricted Stock that would have had the
restrictions lifted (by lapse of time) prior to August 31, 2010 had Executive
remained employed during such period will become immediately vested as of the
Date of Termination unless Executive has violated any of the Restrictive
Covenants (as set forth in Section 13 of this Agreement); and

(v) notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to Section 8(a)(iv) above)
shall remain exercisable through the earlier of (A) the original expiration date
of the Option, (B) the 90th day following the Date of Termination; or (C) the
date that is the 10th anniversary of the original date of grant of the Option.

(vi) if the Date of Termination occurs prior to the payment of the bonus and the
receipt of the restricted stock award referred to in Section 5(b), then
Executive shall also be entitled to receive the annual bonus payment and the
restricted stock award set forth in Section 5(b) at the time referred to
therein, provided that if the bonus does not qualify for an exemption under
Section 409A, the bonus payment will be made on the first business day of the
seventh (7th) month following the Date of Termination.

 

- 4 -



--------------------------------------------------------------------------------

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death, this Agreement shall terminate without further obligations to Executive
or his estate or legal representatives under this Agreement, other than for
payment of Accrued Obligations and the bonus provided for in Section 5(b) if not
already paid. Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.

(c) Executive Termination. If Executive terminates employment, this Agreement
shall terminate without further obligations to Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.

9. Non-exclusivity of Rights. Except as set forth herein, nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in any plan, program, policy or practice provided by the Company and for which
Executive may qualify, nor, subject to Section 17(d), shall anything herein
limit or otherwise affect such rights as Executive may have under any contract
or agreement with the Company. Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as modified by this
Agreement (“Other Benefits”).

10. Intentionally omitted.

11. Costs of Enforcement. Unless otherwise provided by the arbitrator(s) in an
arbitration proceeding pursuant to Section 14 hereof, in any action taken in
good faith relating to the enforcement of this Agreement or any provision
herein, Executive shall be entitled to be paid any and all costs and expenses
incurred by him in enforcing or establishing his rights thereunder, including,
without limitation, reasonable attorneys’ fees, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy or appellate proceedings, but
only if Executive is successful on at least one material issue raised in the
enforcement proceeding. Any costs or expenses that otherwise meet the
requirements for reimbursement under this Section 11 shall be reimbursed within
60 days of submission by Executive of a request for reimbursement, but in no
event later than the last day of Executive’s taxable year following the taxable
year in which the Executive becomes entitled to such reimbursement by reason of
being successful on at least one material issue (provided a request for
reimbursement has been made).

12. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this

 

- 5 -



--------------------------------------------------------------------------------

Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

13. Restrictions on Conduct of Executive.

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 13 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that the post-employment restrictions set forth in this Section 13
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement. Therefore, subject to the
limitations of reasonableness imposed by law, Executive shall be subject to the
restrictions set forth in this Section 13. For purposes of Section 13 the
Company shall be deemed to include its parents, affiliates, and subsidiaries.

(b) Definitions. The following terms used in this Section 13 shall have the
meanings assigned to them below, which definitions shall apply to both the
singular and the plural forms of such terms:

“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that relate to Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company;

“Competitive Services” means the provision of products and services to
facilitate or assist with the movement of electronic commerce, including without
limitation, payment and financial information, merchant and cardholder
processing, credit and debit transaction processing, check guarantee and
verification, electronic authorization and capture, terminal management
services, portfolio risk management, purchase card services, financial
electronic data interchange, and cash management services, including internet
applications of any of the foregoing.

“Competitor” means any of the following companies, all of whom engage in
Competitive Services and all of their parents, affiliates, and subsidiaries who
engage in Competitive Services and all of the successors in interest to any of
the foregoing: TSYS Acquiring Solutions, Chase Paymentech Solutions, First Data
Corporation, Total System Services, Inc., Fifth Third Processing Solutions,
Wells Fargo Merchant Services, Heartland Payment Systems, First National
Merchant Solutions, RBS Lynk, TransFirst Holdings, iPayment, BA Merchant
Services, NPC, Nova Information Services (now known as Elavon), Alliance Data,
Moneris Solutions, Western Union, and MoneyGram Payment Systems, Inc.

 

- 6 -



--------------------------------------------------------------------------------

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
lists of current or prospective customers; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date of an alleged
breach of the Restrictive Covenants by Executive.

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venture, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services during the twelve
(12) months prior to the Determination Date.

“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date

“Restricted Period” means the Employment Period and a period extending two
(2) years from August 31, 2010.

“Restricted Territory” means countries other than the United States.

“Restrictive Covenants” means the restrictive covenants contained in
Section 13(c) hereof.

 

- 7 -



--------------------------------------------------------------------------------

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (A) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of Confidential Information that
constitutes a “trade secret(s)” under the common law or applicable state law.

(c) Restrictive Covenants.

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Executive shall not directly or indirectly transmit or disclose any Trade Secret
of the Company to any Person, and shall not make use of any such Trade Secret,
directly or indirectly, for himself or for others, without the prior written
consent of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

(ii) Non-solicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into employment with any other Person.

 

- 8 -



--------------------------------------------------------------------------------

(iii) Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had Material Contact on the Company’s behalf during the twelve
(12) months immediately preceding the termination of his employment hereunder.
For purposes of this Agreement, Executive had “Material Contact” with a
Protected Customer if (a) he had business dealings with the Protected Customer
on the Company’s behalf; (b) he was responsible for supervising or coordinating
the dealings between the Company and the Protected Customer; or (c) he obtained
Trade Secrets or Confidential Information about the customer as a result of his
association with the Company.

(iv) Non-competition with the Company. The parties acknowledge: (A) that
Executive’s services under this Agreement require special expertise and talent
in the provision of Competitive Services and that Executive will have
substantial contacts with customers, suppliers, advertisers and vendors of the
Company; (B) that pursuant to this Agreement, Executive will be placed in a
position of trust and responsibility and he will have access to a substantial
amount of Confidential Information and Trade Secrets and that the Company is
placing him in such position and giving him access to such information in
reliance upon his agreement not to compete with the Company during the
Restricted Period; (C) that due to his management duties, Executive will be the
repository of a substantial portion of the goodwill of the Company and would
have an unfair advantage in competing with the Company; (D) that due to
Executive’s special experience and talent, the loss of Executive’s services to
the Company under this Agreement cannot reasonably or adequately be compensated
solely by damages in an action at law; (E) that Executive is capable of
competing with the Company; and (F) that Executive is capable of obtaining
gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory with a Competitor;
provided, however, that the provisions of this Agreement shall not be deemed to
prohibit the ownership by Executive of any securities of the Company or its
affiliated entities or not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended.

 

- 9 -



--------------------------------------------------------------------------------

(d) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

(A) the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

(B) the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

14. Arbitration. Any claim or dispute arising under this Agreement (other than
under Section 13) shall be subject to arbitration, and prior to commencing any
court action, the parties agree that they shall arbitrate all such
controversies.

The arbitration shall be conducted in Atlanta, Georgia, in accordance with the
Employment Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq. The arbitrator(s) shall be authorized to
award both liquidated and actual damages, in addition to injunctive relief, but
no punitive damages. The arbitrator(s) may also award attorney’s fees and costs,
without regard to any restriction on the amount of such award under Georgia or
other applicable law. Such an award shall be binding and conclusive upon the
parties hereto, subject to 9 U.S.C. §10. Each party shall have the right to have
the award made the judgment of a court of competent jurisdiction.

 

- 10 -



--------------------------------------------------------------------------------

Initials of parties as to this Section 14:    Company:   

 

   Executive:   

 

  

15. Intentionally Omitted.

16. Assignment and Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

17. Miscellaneous.

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

 

- 11 -



--------------------------------------------------------------------------------

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:    Global Payments Inc.          10B Glenlake Parkway         
Atlanta, Georgia 30328          Office of the Corporate Secretary       To
Executive:    Carl J. Williams          1561 Cave Road          Atlanta, Georgia
30327      

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

(h) Section 409. This Agreement is intended to comply with Section 409A of the
Code and the regulations thereunder, to the extent applicable. The Agreement
shall be interpreted in such a way so as to comply, to the extent necessary,
with Section 409A and applicable regulations. References to termination of
employment shall, to the extent necessary, be references to a separation or
severance from service as defined in Section 409A.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

GLOBAL PAYMENTS INC. By:  

/s/ Suellyn P. Tornay

Name:   Suellyn P. Tornay Title:   General Counsel and Executive Vice President
Date:   July 23, 2009 EXECUTIVE:

/s/ Carl J. Williams

Carl J. Williams

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A Form of Release

This Release is granted effective as of the      day of     ,             , by
Carl J. Williams (“Executive”) in favor of Global Payments Inc. (the “Company”).
This is the Release referred to that certain Employment Agreement effective as
of February     , 2009 by and between the Company and Executive (the “Employment
Agreement”). Executive gives this Release in consideration of the Company’s
promises and covenants as recited in the Employment Agreement, with respect to
which this Release is an integral part.

1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Executive. It is understood and agreed that this Release is intended to cover
all actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship. You acknowledge and agree that
this release includes, but is not limited to, claims arising under federal,
state, or local laws prohibiting employment discrimination and claims growing
out of any legal restrictions of Company’s rights to terminate employees or to
take any other employment action, whether statutory, contractual or arising
under common law or case law. You specifically acknowledge and agree that you
are releasing any and all rights/claims under federal, state and local
employment laws, including, without limitation, the Civil Rights Act of 1964
(“Title VII”), as amended (including amendments made through the Civil Rights
Act of 1991), 42 U.S.C. Section 2000e, et seq., 42 U.S.C. Section 1981, as
amended, the Americans With Disabilities Act (“ADA”), as amended, 42 U.S.C.
Section 12101, et. Seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C.
Section 701, et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”) as amended, 29 U.S.C. Section 301, et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. Section 2101, et seq., the Family and
Medical Leave Act of 1993 (“FMLA”), as amended, 29 U.S.C. Section 2601 et. seq.,
the Fair Labor Standards Act (“FLSA”), as amended, 29 U.S.C. Section 201 et
seq., the Employee Polygraph Protection Act of 1988, 29 U.S.C. Section 2001, et.
seq., the Age Discrimination in Employment Act of 1967 (“ADEA”) as amended, 29
U.S.C. Section 621, et seq., and any other state or federal law or regulation
relating to employment, employment discrimination, emotional and/or mental
distress, defamation,

 

- 14 -



--------------------------------------------------------------------------------

privacy, breach of contract, workers’ compensation, claims for attorney’s fees,
expenses and costs; claims for defamation; claims for wages or vacation pay;
claims for benefits, and provided, however, that nothing herein shall release
the Company of its obligations to Executive under the Employment Agreement or
any other contractual obligations between the Company or its affiliates and
Executive, or any indemnification obligations to Executive under the Company’s
bylaws, certificate of incorporation, Delaware law or otherwise.

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
Executive is advised to consult with an attorney prior to executing this
Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of twenty-one (21) calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled. It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that Executive may revoke this Release within seven (7) calendar days from the
date of execution hereof.

Executive agrees that he has carefully read this Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by him. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

- 15 -